     Case 2:20-cv-01111-APG-VCF Document 25 Filed 08/25/20 Page 1 of 2




 1   Burke Huber
     Nevada State Bar No. 10902
 2   RICHARD HARRIS LAW FIRM
     801 South 4th Street
 3   Las Vegas, Nevada 89101
     Tel: (702) 444-4444
 4   Email: burke@richarcharrislaw.com
     Attorneys for Plaintiff
 5
 6                                 UNITED STATES DISTRICT COURT

 7                                        DISTRICT OF NEVADA

 8    RHIA MAYWEATHER, an individual;
      JESSIE WALLER, an individual; ASHLEY
 9    LEE, an individual; JESSICA BLAIR, an              Case No. 2:20-cv-01111-APG-VCF
      individual,
10
11                    Plaintiff,
      vs.                                                STIPULATION TO EXTEND
12                                                       DEADLINE FOR PLAINTIFF TO FILE
     CVSM, LLC DBA CENTERFOLDS                           A RESPONSE TO DEFENDANT’S
13   CABARET; a Nevada Limited Liability                 MOTIONS TO DISMISS
     Company; STEVE PAIK, an individual;
14   SHAUN MCDIVITT, an individual, and                  (FIRST REQUEST)
     DOES 1-20, inclusive; ROE
15   CORPORATIONS 1-20, inclusive,
16                   Defendants.
17
18          IT IS HEREBY STIPULATED by and between Plaintiffs through their counsel, Burke

19   Huber, at the Richard Harris Law Firm, and Defendants, through their counsel of record, Kevin

20   M. Johnson, Esq., at the law firm Cohen, Johnson, Parker, Edwards, that Plaintiff shall have an

21   extension to August 31, 2020 to file a response to Defendants’ Motion to Dismiss [ECF No. 15].

22               This Stipulation is submitted and based upon the following:

23          1.        On August 10, 2020, Defendants filed a Motion to Dismiss [ECF No. 15].

24          2.        There new motion to dismiss was confused with the initial motion to dismiss

25   which caused response date to not get calendared properly.

26          3.        During a file review Monday, August 24, 2020, Mr. Huber noticed that the new

27   motion had not been calendared.

28
     Case 2:20-cv-01111-APG-VCF Document 25 Filed 08/25/20 Page 2 of 2




 1          4.      Mr. Huber reached out to Mr. Johnson who courteously agreed to agree to a seven

 2   (7) day extension.

 3          5.      This is the first request for an extension of time for Plaintiffs to file a response to

 4   Defendants’ second motion to dismiss.

 5          6.      This request is made in good faith and not for the purpose of delay.

 6          7.      Nothing in this Stipulation, nor the fact of entering to the same, shall be construed

 7   as waiving any claim and/or defense held by any party.

 8   Dated this 24nd day of August, 2020.
 9
      RICHARD HARRIS LAW FIRM                              COHEN JOHNSON PARKER EDWARDS
10
      /s/ Burke Huber                                      /s/ Kevin Johnson
11    Richard Harris, Bar No. 505                           H. STAN JOHNSON, ESQ.
      Benjamin Cloward, Bar No. 11087                      Nevada Bar No.: 265
12    Burke Huber, Bar No. 10902                           sjohnson@cohenjohnson.com
      801 S. Fourth Street                                 KEVIN M. JOHNSON, ESQ.
13    Las Vegas, Nevada 89101                              Nevada Bar No.: 14551
      Attorney for Plaintiff                               kjohnson@cohenjohnson.com
14                                                         375 E. Warm Springs Road, Ste. 104
                                                           Las Vegas, Nevada 89119
15                                                         Attorneys for Defendants
16
17
                                                   ORDER
18
19                                                 IT IS SO ORDERED:

20
21
22
                                                   United States District Judge
23
24
                                                            August 25, 2020
                                                   Dated: _________________________
25
26
27
28

                                                       2
